Exhibit 10.4

 

RESTRICTED STOCK AWARD AGREEMENT

 

BLUE CALYPSO, INC.

2011 LONG-TERM INCENTIVE PLAN

 

1.             Grant of Award.  Pursuant to the Blue Calypso, Inc. 2011
Long-Term Incentive Plan (the “Plan”) for Employees, Contractors, and Outside
Directors of Blue Calypso, Inc., a Nevada corporation (the “Company”), the
Company grants to

 

 

 

 

(the “Participant”)

 

an Award of Restricted Stock in accordance with Section 6.4 of the Plan.  The
number of shares of Common Stock awarded under this Restricted Stock Award
Agreement (the “Agreement”) is                                           
(                    ) shares (the “Awarded Shares”).  The “Date of Grant” of
this Award is                             , 20      .  [Delete if no purchase
price: The purchase price per share for the Awarded Shares is
$                   per share (which is less than/equal to/greater than the Fair
Market Value of a share of Common Stock as of the Date of Grant).]

 

2.             Subject to Plan.  This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement.  To the extent
the terms of the Plan are inconsistent with the provisions of the Agreement,
this Agreement shall control.  The capitalized terms used herein that are
defined in the Plan shall have the same meanings assigned to them in the Plan. 
This Agreement is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee and communicated to the Participant in writing.

 

3.             Vesting.  Except as specifically provided in this Agreement and
subject to certain restrictions and conditions set forth in the Plan, the
Awarded Shares shall vest as follows:

 

a.                                            of the total Awarded Shares shall
vest on the first anniversary of the Date of Grant, provided the Participant is
employed by (or if the Participant is a Contractor or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.

 

b.                                            of the total Awarded Shares shall
vest on the second anniversary of the Date of Grant, provided the Participant is
employed by (or if the Participant is a Contractor or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.

 

c.                                            of the total Awarded Shares shall
vest on the third anniversary of the Date of Grant, provided the Participant is
employed by (or if the Participant is a Contractor or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.

 

d.                                            of the total Awarded Shares shall
vest on the fourth anniversary of the Date of Grant, provided the Participant is
employed by (or if the Participant is a Contractor or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.

 

All Awarded Shares not previously vested shall immediately become fully vested
upon [(i) the Participant’s death; (ii) the Participant’s Termination of Service
as a result of his Total and Permanent Disability; or (iii) the Participant’s
Termination of Service as a result of Retirement].

 

--------------------------------------------------------------------------------


 

In the event that (i) a Change in Control occurs, and (ii) this Agreement is not
assumed by the surviving corporation or its parent, or the surviving corporation
or its parent does not substitute its own restricted shares, then immediately
prior to the effective date of such Change in Control, all Awarded Shares not
previously vested shall thereupon immediately become fully vested.

 

4.             Forfeiture of Awarded Shares.  Awarded Shares that are not vested
in accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service.  Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Awarded Shares shall cease and terminate, without any
further obligations on the part of the Company.  [Delete if no purchase price: 
The Company may, in its sole discretion, elect to pay the Participant, as soon
as practicable after the event causing forfeiture, in cash, an amount equal to
the total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select.]

 

5.             Restrictions on Awarded Shares.  Subject to the provisions of the
Plan and the terms of this Agreement, from the Date of Grant until the date the
Awarded Shares are vested in accordance with Section 3 and are no longer subject
to forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Shares.  Except for
these limitations, the Committee may in its sole discretion, remove any or all
of the restrictions on such Awarded Shares whenever it may determine that, by
reason of changes in applicable laws or changes in circumstances after the date
of this Agreement, such action is appropriate.

 

6.             Legend.  The following legend shall be placed on all certificates
issued representing Awarded Shares:

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Blue Calypso, Inc. 2011
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Carrollton, Texas and that certain Restricted Stock Award
Agreement dated as of                         , 20        , by and between the
Company and                               .  No transfer or pledge of the shares
evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan and Award Agreement.  By acceptance of this certificate,
any holder, transferee or pledgee hereof agrees to be bound by all of the
provisions of said Plan and Award Agreement.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

2

--------------------------------------------------------------------------------


 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

 

7.             Delivery of Certificates; Registration of Shares.  The Company
shall deliver certificates for the Awarded Shares to the Participant or shall
register the Awarded Shares in the Participant’s name, free of restriction under
this Agreement, promptly after, and only after, the Restriction Period has
expired without forfeiture pursuant to Section 4.  In connection with any
issuance of a certificate for Restricted Stock, the Participant shall endorse
such certificate in blank or execute a stock power in a form satisfactory to the
Company in blank and deliver such certificate and executed stock power to the
Company.

 

8.             Rights of a Shareholder.  Except as provided in Section 4 and
Section 5 above, the Participant shall have, with respect to his Awarded Shares,
all of the rights of a shareholder of the Company, including the right to vote
the shares, and the right to receive any dividends thereon.  Any stock dividends
paid with respect to Awarded Shares shall at all times be treated as Awarded
Shares and shall be subject to all restrictions placed on Awarded Shares; any
such stock dividends paid with respect to Awarded Shares shall vest as the
Awarded Shares become vested.

 

9.             Voting.  The Participant, as record holder of the Awarded Shares,
has the exclusive right to vote, or consent with respect to, such Awarded Shares
until such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 9 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

 

10.           Adjustment to Number of Awarded Shares.  The number of Awarded
Shares shall be subject to adjustment in accordance with Articles 11-13 of the
Plan.

 

11.           Specific Performance.  The parties acknowledge that remedies at
law will be inadequate remedies for breach of this Agreement and consequently
agree that this Agreement shall be enforceable by specific performance.  The
remedy of specific performance shall be cumulative of all of the rights and
remedies at law or in equity of the parties under this Agreement.

 

12.           Participant’s Representations.  Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he or she will not acquire
any Awarded Shares, and that the Company will not be obligated to issue any
Awarded Shares to the Participant hereunder, if the issuance of such shares
shall constitute a violation by the Participant or the Company of any provision
of any law or regulation of any governmental authority.  Any determination in
this connection by the Company shall be final, binding, and conclusive.  The
rights and obligations of the Company and the rights and obligations of the
Participant are subject to all Applicable Laws, rules, and regulations.

 

3

--------------------------------------------------------------------------------


 

13.           Investment Representation.  Unless the Awarded Shares are issued
in a transaction registered under applicable federal, provision, and state
securities laws, by his or her execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be purchased and or
received hereunder will be acquired by the Participant for investment purposes
for his or her own account and not with any intent for resale or distribution in
violation of federal or state securities laws.  Unless the Common Stock is
issued to him or her in a transaction registered under the applicable federal
and state securities laws, all certificates issued with respect to the Common
Stock shall bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

 

14.           Participant’s Acknowledgments.  The Participant acknowledges that
a copy of the Plan has been made available for his review by the Company, and
represents that he is familiar with the terms and provisions thereof, and hereby
accepts this Award subject to all the terms and provisions thereof.  The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.

 

15.           Law Governing.  This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Nevada (excluding any
conflict of laws rule or principle of Nevada law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state).

 

16.           No Right to Continue Service or Employment.  Nothing herein shall
be construed to confer upon the Participant the right to continue in the employ
or to provide services to the Company or any Subsidiary, whether as an Employee
or as a Contractor or as an Outside Director, or interfere with or restrict in
any way the right of the Company or any Subsidiary to discharge the Participant
as an Employee, Contractor, or Outside Director at any time.

 

17.           Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

18.           Covenants and Agreements as Independent Agreements.  Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

19.           Entire Agreement.  This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

4

--------------------------------------------------------------------------------


 

20.           Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.  No person shall be
permitted to acquire any Awarded Shares without first executing and delivering
an agreement in the form satisfactory to the Company making such person or
entity subject to the restrictions on transfer contained herein.

 

21.           Modification.  No change or modification of this Agreement shall
be valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.  Notwithstanding the preceding sentence, the
Company may amend the Plan to the extent permitted by the Plan.

 

22.           Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

23.           Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

24.           Notice.  Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered only when actually received by the
Company or by the Participant, as the case may be, at the addresses set forth
below, or at such other addresses as they have theretofore specified by written
notice delivered in accordance herewith:

 

a.             Notice to the Company shall be addressed and delivered as
follows:

 

Blue Calypso, Inc.

1345 Valwood Parkway

Carrollton, Texas 75006

Attn:

Fax:

 

b.             Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

 

25.           Tax Requirements.  The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election.  By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code.  The Company or, if applicable, any
Subsidiary (for purposes of this Section 25, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, provincial, local, or other taxes required by law to be withheld in
connection with this Award.  The Company may, in its sole discretion, also
require the Participant receiving shares of Common Stock issued under the Plan
to pay the Company the amount of any taxes that the Company is required to
withhold in connection with the Participant’s income arising with respect to
this Award.  Such payments shall be required to be made when requested by
Company and may be required to be made prior to the delivery of any certificate
representing shares of Common Stock.  Such payment may be made (i) by the
delivery of cash to the Company in an amount that equals or exceeds (to avoid
the issuance of

 

5

--------------------------------------------------------------------------------


 

fractional shares under (iii) below) the required tax withholding obligations of
the Company; (ii) if the Company, in its sole discretion, so consents in
writing, the actual delivery by the Participant to the Company of shares of
Common Stock, other than (A) Restricted Stock, or (B) Common Stock that the
Participant has acquired from the Company within six (6) months prior thereto,
which shares so delivered have an aggregate Fair Market Value that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding payment; (iii) if the Company, in its sole discretion,
so consents in writing, the Company’s withholding of a number of shares to be
delivered upon the vesting of this Award, which shares so withheld have an
aggregate Fair Market Value that equals (but does not exceed) the required tax
withholding payment; or (iv) any combination of (i), (ii), or (iii).  The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

 

* * * * * * * * * *

 

[Remainder of Page Intentionally Left Blank.

Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

COMPANY:

 

 

 

BLUE CALYPSO, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

Signature

 

 

 

Name:

 

 

Address:

 

 

 

 

 

7

--------------------------------------------------------------------------------